385 U.S. 204 (1966)
CADY ET AL.
v.
MISSOURI EX REL. STATE HIGHWAY COMMISSION OF MISSOURI.
No. 613.
Supreme Court of United States.
Decided December 5, 1966.
APPEAL FROM THE KANSAS CITY COURT OF APPEALS OF MISSOURI.
Elwyn L. Cady, Jr., for appellants.
Robert L. Hyder and Bruce A. Ring for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.